DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

                        PATRICIA GOTTLIEB,
                             Appellant,

                                   v.

      SUNRISE LAKES CONDOMINIUM APTS., PHASE 3 INC. 1,
                         Appellee.

                             No. 4D17-1321

                             [May 17, 2018]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Martin J. Bidwill, Judge; L.T. Case No. CACE-16-15992.

   Richard J. Burton and Daniel J. Poterek of The Burton Firm, P.A.,
Aventura, for appellant.

  E.J. Generotti of Frank, Weinberg & Black, P.L., Plantation, for
appellee.

PER CURIAM.

  Affirmed.

DAMOORGIAN, FORST and KLINGENSMITH, JJ., concur.

                         *          *          *

  Not final until disposition of timely filed motion for rehearing.